Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated August 23, 2013 (including amendments thereto) with respect to the shares of Common Stock of Pizza Inn, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 23, 2013 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its general partner By: Newcastle Capital Group, L.L.C., its general partner By: NCM Services Inc., its sole member /s/ Mark E. Schwarz Mark E. Schwarz, Chief Executive Officer NEWCASTLE CAPITAL MANAGEMENT, L.P. By: Newcastle Capital Group, L.L.C., its general partner By: NCM Services Inc., its sole member /s/ Mark E. Schwarz Mark E. Schwarz, Chief Executive Officer NEWCASTLE CAPITAL GROUP, L.L.C. By: NCM Services Inc., its sole member /s/ Mark E. Schwarz Mark E. Schwarz, Chief Executive Officer NCM SERVICES INC. By:/s/ Mark E. Schwarz Mark Schwarz, Chief Executive Officer SCHWARZ 2 By:/s/ Mark E. Schwarz Mark E. Schwarz, Trustee /s/ Mark E. Schwarz Mark Schwarz /s/ Clinton J. Coleman Clinton Coleman HALLMARK FINANCIAL SERVICES, INC. By:/s/ Mark E. Schwarz Mark E. Schwarz, Chairman AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS By:/s/ Mark E. Schwarz Mark E. Schwarz, Director HALLMARK INSURANCE COMPANY By:/s/ Mark E. Schwarz Mark E. Schwarz, Director HALLMARK SPECIALTY INSURANCE COMPANY By:/s/ Mark E. Schwarz Mark E. Schwarz, Director
